﻿1.	First I must extend to you, Sir, the warm wishes and congratulations of Samoa, my delegation and myself on your Installation as President of the thirty-second session of the United Nations General Assembly. You will bring to this Assembly the wisdom and experience that Yugoslavia has developed over the years in the fields of international relations and diplomacy.
2.	Yugoslavia has long been a leader in the search for world peace and in the evolution of the non-aligned movement through which the bulk of the developing countries can make themselves heard as a force both for peace and for the betterment of life for the majority of the peoples of the world.
3.	Samoa doubly congratulates you on the honour that this world body has bestowed upon you and, through you. upon Yugoslavia.
4.	Samoa has close links with Yugoslavia, and only recently we were honoured by the visit to Samoa of the Vice-President of the Council of Deputies of Yugoslavia. Samoan leaders will likewise visit Yugoslavia next year, and both our countries are in detailed negotiations on economic co-operation matters. Samoa welcomes your presidency of this Assembly.
5.	I also express my country's gratitude to the Secretary- General, Mr. Kurt Waldheim, both for his inspired leadership of the United Nations and for his personal assistance to us during Samoa's first year of membership. I value this very much, and we are most grateful for his assistance and the assistance of the various staff members of the United
Nations who have helped us during this year and in the establishment of our Permanent Mission in New York.
6.	I should also like to take this opportunity to express to the Government and people of Viet Nam the congratulations of Samoa on the achievement by Viet Nam of membership status in the United Nations. Likewise, we also congratulate the new State of Djibouti on its accession to membership in the United Nations.
7.	Samoa was the first nation of Polynesia to achieve independence and the first Polynesian State to become a Member of the United Nations. Polynesia stretches from the islands of Hawaii in the north to New Zealand in the south, from Samoa and Tongo in the west to French Polynesia and Easter Island in the east. The Polynesians are a homogeneous group with close cultural and linguistic affinities. The word "love" in the Maori language is "Aroha", in the Samoan language is "Alofa", and in the Hawaiian language is "Aloha".
8.	The major issue confronting the world today is the search by man for a harmonious relationship with his fellow man and with his environment. The Polynesians by necessity achieved a relationship with the environment over a thousand years ago. The quarters of the moon tell us about the tides and the seasons of fish. The flowers bloom and they also have a message. The Polynesians are a seafaring people and produced mariners who navigated by the stars over countless thousands of miles. They struck a balance with nature. They were one with the environment.
9.	it is this same oneness with the environment that we are seeking today. We are all seeking a balance between man and nature. It would be unrealistic to retreat to earlier eras: there are new pressures on the world that make retreat impossible. World populations have grown; there are increased pressures on natural resources; there are new demands for a higher quality of life. These pressures and demands cannot be ignored. We must find a new ecological balance with the environment. In a positive sense, it is what the law of the sea is about. In a negative sense, it is what nuclear-weapons testing is about.
10.	We need to approach these problems with the correct perspective. But what is the correct perspective? The English language recognizes two perspectives: the "bird's- eye view" and the "worm's-eye view". The Polynesians recognize three perspectives: that of a man on top of the mountain, that of a man on top of a tree and that of a man in a canoe. Who is to say which man has the right perspective? The man on top of the mountain certainly has the best panoramic view and can see the whole picture. But the man in the canoe is better placed to see the school of fish. 

11.	All have a role to play. The art lies in allowing each to make his contribution, in the pooling of complementary resources. The man on top of the mountain makes his contribution, the man on top of the tree his, and the man in the canoe his. But neither can ignore the other. Likewise, each Member country, no matter how large or small, must be able to contribute to the common good. That is why Samoa feels that a small nation, like the man in the canoe, can make an essential contribution to the United Nations. The United Nations needs the three perspectives, or as many perspectives as are available to it.
12.	An important factor in the formulation of Samoa's perceptions is the colonial experience, which has exacted a high price from our people. Samoa was partitioned in the late nineteenth century by decree in Europe. We are still separated from our fellow Samoans. We have experienced the demeaning nature of colonialism. We have always struggled against our colonial masters. Lives have been lost. Samoans have been exiled simply because they held dear the principles of the dignity of man. Our struggles were spread over 100 years and coincided with the great freedom movements in Asia and Africa. Samoa was an integral part of the independence struggle. We know what it is all about.
13.	Samoa achieved independence in 1962. Samoa welcomes the fact that in our region three countries—the Solomon Islands, the Gilbert Islands and Tuvalu-will achieve independence in the very near future. But problems remain, and elements of colonialism linger in the South Pacific and elsewhere.
14.	Samoa is watching with interest the political developments that are occurring in the New Hebrides. Our sympathies are with the people of the New Hebrides in their struggle for freedom, and we look forward to the day—which, we hope, will be in the near future-when that country achieves full and independent nationhood.
15.	Samoa is sad, however, that the political process towards independence in other parts of the South Pacific is not moving at the same pace. We hope that the people of these remaining Territories will grasp the opportunities that present themselves to reassess their political future and will choose paths that will lead towards the full realization of the destinies of their various countries.
16.	Samoa did not achieve independence because it was fashionable, nor does Samoa now oppose colonialism because it is likewise fashionable. On the contrary, Samoa achieved independence because the Samoan people fought for it. We continue to oppose colonialism because we cannot accept the dominance of one group of people over another. We cannot compromise on this basic issue. The rule of a minority against the wishes of a majority cannot be tolerated. We deplore racism and repression in whatever form they might take. We regard apartheid to be abhorrent. Our sympathy and support for the peoples of Namibia and Zimbabwe is based on these clear principles. So when Samoa talks about colonialism and repression, whether in Africa, in the South Pacific, in Asia or elsewhere, it is not just rhetoric. Rather, Samoa's opposition to colonialism is fundamental because of its own experience.
17.	By the same token. Samoa is not engaging in rhetoric when it expresses its opposition to nuclear testing. We in the South Pacific are experiencing, against our wishes, the continued testing of nuclear weapons. We are firmly opposed to nuclear-weapons testing in all environments, anywhere in the world. The concept behind the acquisition, testing and proliferation of nuclear weapons is wrong and cannot be justified if we all have as our basic objective the attainment of world peace.
18.	The whole idea of the United Nations Charter is to gather the nations together to seek a consensus, to solve by discussion rather than by conflict. We are all part of the human family. Issues are discussed here which affect us all. We should all have a voice. Not only the super-Powers, which have enough in their arsenals to destroy themselves and the whole world, but the other nations, should be allowed to put forward their perspectives, unshackled by old and discredited formulas.
19.	Samoa is a non-committed nation. It has no defence treaties with anyone. Samoa has a close affinity with the non-aligned movement. We are of the third world. The problems and aspirations of the third world are our problems and aspirations. We will approach from that basic point of view the problems that come before the United Nations.
20.	We will determine our position on the various issues that come before the United Nations on the basis of our own assessment. Our approach to the important political issues such as Africa, the Middle East question and the Korean question will be constructive. We will not intervene for the sake of scoring debating points, but when we do speak it will be to state a point of view that might contribute in a small way to a solution. We are encouraged that, as time progresses, attitudes change, new priorities are established, the meaning of words differs, an evolutionary process develops—all of which tends to make it easier for a consensus or an accommodation to be reached on contentious issues. We are mindful also that usually in such issues it is the major players who must reach an accommodation. This might be by quiet diplomacy in this building or elsewhere. It might also be by bilateral talks. We support this concept and shall respect such activities whenever we are speaking.
21.	Our concern will be that one party does not dominate to the detriment of the other. The rights of all must be protected. The right to exist, the right to prosper and the right to have one's point of view respected are valuable rights to which Samoa strongly subscribes. Dominance by one country or one group is evil and contains within it the danger of a reaction from other groups. Similarly, great- Power rivalry and great-Power dominance, often for the sake of dominance rather than for any other reason, is to be deplored. The South Pacific has in the recent past been free from such rivalries—but the indications are that this is changing. Samoa is firmly opposed to attempts from any direction to create such rivalry. Samoa views this as senseless activity which serves no good purpose and which might even aggravate world tensions. Samoa will do all in its power to prevent this from happening.
22.	Samoa has no quarrel with any nation. We have old friends and we are gaining new friends. We have a basic policy of universalism and we pledge to work closely with all countries that extend to us the hand of genuine friendship.
23.	My address would not be complete without a brief reference to two economic matters, the new international economic order and the law of the sea. I do not have to remind you that the major economic problem facing the world today is the wide gap between the standard of living of the advanced industrial countries and that of the developing countries. It is also the major political problem, because the disparity between developed and developing transcends political ideologies.
24.	As a third-world country, Samoa joins in the urgent demand of the developing countries for a new international economic order. The demand is for fundamental changes in the structures of economic dominance and inequality. We believe it must proceed and apply universally and not sectorally. The changes must be structural rather than marginal. Above all, they are changes that must relate to human needs and the human condition. We believe that any new international economic order must be founded on moral and social justice no less than on economic and political realities. There is too much at stake for it to be otherwise.
25.	Likewise, we regard particular aspects of the law of the sea as forming an integral part of the new international economic order. These provide a means of ensuring a sharing of a major resource among the people of the world on a just and equitable basis.
26.	For all nations of the South Pacific, the law of the sea has special meaning. The sea does more than provide sustenance to us. It has shaped and influenced our respective characters and our livelihoods for centuries. For some South Pacific nations, the sea and all it contains is their only exploitable resource. Samoa regards it as essential that a satisfactory conclusion be reached on the law of the sea. We urge that the seventh session of the Third United Nations Conference on the Law of the Sea act positively in the creation of a new law of the sea which will be both sensible and fair.
27.	The South Pacific nations are willing to share this resource with the other nations of the world. It is important for all nations, developed and developing, that a comprehensive and workable law of the sea regime, which includes an effective system for the settlement of disputes, be achieved. If not, the South Pacific nations should not be blamed if they group together to protect their major resource from outside encroachments.
28.	Finally, I thank the Assembly for its attention. This is the first time that Samoa has taken a full role in the general debate of the United Nations. This for Samoa is a historic occasion. For me it has added poignancy. Samoa's delegation, which included the present Head of State and my father, travelled to the United Nations in 1958 to put Samoa's case for independence to the world body. It was the United Nations that accepted what they had to say-and it was the United Nations that agreed to Samoa's independence. Now it is the United Nations that has welcomed back the new generation of Samoa as a full Member.
 

	



	


	

